Exhibit 10.13
 


APPENDIX A


AMENDMENT NO. 1 TO THE
2011 STOCK INCENTIVE PLAN FOR DIRECTORS,
OFFICERS AND EMPLOYEES


December 18, 2014





This amendment shall be effective upon the approval of the Board of Directors
and Shareholders of Eagle Bancorp, Montana, Inc.


The Eagle Bancorp Montana, Inc. 2011 Stock Incentive Plan for Directors,
Officers and Employees is amended as follows:


Section 1:


Strike “American Federal Savings Bank” and substitute “Opportunity Bank of
Montana.”


Section 2:


Strike the language after the word “Bank means” and insert the
following:  “Opportunity Bank of Montana, a Montana chartered commercial bank.”


Section 2.24, Performance Criteria, is amended to read as follows:


Section 2.24 - Performance Criteria means the criteria that the Committee
selects for purposes of establishing the Performance Goal or Performance Goals
for a Participant for a Performance Period.  The Performance Criteria used to
establish Performance Goals are limited to:  pre- or after-tax net earnings,
sales growth, operating earnings, operating cash flow, return on net assets,
return on shareholders’ equity, return on assets, return on capital, Stock price
growth, shareholder returns, gross or net profit margin, earnings per share,
price per share of Stock, market share, management of risk including, but not
limited to, compliance, safety and soundness and reputational risk.  The
foregoing may be measured either in absolute terms or as compared to any
incremental increase or as compared to results of a peer group or such other
metrics as the Committee may elect to apply.  The Committee will, in the manner
and within the time prescribed by Section 162(m) of the Code in the case of
Qualified Performance-Based Awards, objectively define the manner of calculating
the Performance Criteria it selects to use for such Performance Period for such
Participant.
 
 
 

--------------------------------------------------------------------------------

 


Section 4, Stock Subject to the Plan, is amended to read as follows:


4.  Stock Subject to the Plan.  Subject to Section 8, the maximum aggregate
number of shares of Restricted Stock which may be issued under the Plan is
168,571.  The maximum aggregate number of shares of Stock which may be issued
pursuant to or subject to Options granted under the Plan is 246,427.  The shares
of Stock subject to the Plan may be authorized but unissued shares or reacquired
shares, bought on the open market or otherwise.  If any Option expires,
terminates, or is cancelled for any reason without having been exercised in
full, or if any other Award is forfeited by the Participant, the shares of Stock
to which the Award relates which are not acquired by the Optionee or which are
forfeited by the Participant shall again be available for Awards to be granted
under the plan. In addition, exercise or settlement of any Option shall not
count against the foregoing limitations except to Participant because such
shares are withheld for the payment of taxes or the Award is exercised through a
reduction of shares subject to the Award through the “net exercise” feature
described herein, the number of shares that are no delivered to the Participant
will remain available for issuance under the Plan.  If the Exercise Price of any
Award is satisfied by tendering shares of Stock held by the Participant, then
the number of shares so tendered will be available for issuance under the Plan.




 
Adopted by the Board of Directors on _December 18, 2014_____
 
Adopted by the Shareholders on ____________________________

 
2